In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐2236 
KEVIN A. WILLIAMS, 
                                                  Plaintiff‐Appellant, 

                                  v. 

SHARON HANSEN, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Central District of Illinois. 
            No. 13 C 1187 — Michael M. Mihm, Judge. 
                     ____________________ 

 SUBMITTED AUGUST 18, 2016 — DECIDED SEPTEMBER 20, 2016 
                ____________________ 

   Before POSNER, EASTERBROOK, and SYKES, Circuit Judges. 
     POSNER, Circuit Judge. The plaintiff, Kevin Williams, who 
is serving a 65‐year prison sentence for murder and for con‐
cealing  the  murder  and  is  incarcerated  at  Pontiac  Correc‐
tional Center, an Illinois maximum‐security state prison, or‐
dered  a  death  certificate  from  the  county  clerk’s  office—the 
death  certificate  of  the  woman,  Traci  Todd,  whom  he’d 
murdered. Members of the prison’s staff confiscated the cer‐
tificate (which had arrived at the prison accompanied by an 
2                                                        No. 15‐2236        


unsigned note that read: “There is a place in hell waiting for 
you  [i.e.,  Williams]  as  you  must  know  you  will  reap  what 
you  have  sowed!”  (the  accompanying  note  was  also  confis‐
cated, although there is no indication that Williams wants it). 
The  reason  given  for  confiscating  the  certificate  was  that 
“Williams  could  not  have  the  death  certificate  because  it 
posed  a  threat  to  the  safety  and  security  of  the  institution 
and  would  negatively  impact  Inmate  Williams’  rehabilita‐
tion.” 
    The confiscation precipitated this suit by Williams under 
42  U.S.C.  § 1983  against  the  staff  members  involved  in  the 
confiscation, as well as against the prison warden at the time 
and  the  director  of  the  state  prison  system.  Williams  con‐
tends that by confiscating the certificate without even giving 
him  a  chance  to  read  it,  the  defendants  had  infringed  the 
First Amendment. The judge dismissed some of the defend‐
ants at the outset of the case; their dismissal was justified be‐
cause they hadn’t been involved in the decision to confiscate 
the  certificate.  Summary  judgment  for  defendant  Hansen 
was  justified  on  the  same  ground.  The  judge  granted  sum‐
mary  judgment  for  the  other  defendants  on  a  different 
ground:  that  their  confiscating  the  certificate  had  decreased 
the  risk  that  inmates  would  retaliate  against  “boasting  in‐
mates” like Williams, and also had protected Todd’s family 
because the death certificate might include information iden‐
tifying members of the family. 
    Although  “prisoners  have  protected  First  Amendment 
interests in both sending and receiving mail,” Rowe v. Shake, 
196 F.3d  778,  782  (7th  Cir.  1999),  a  prison  can  confiscate  an 
inmate’s mail if confiscation “is reasonably  related to legiti‐
mate  penological  interests.”  Turner  v.  Safley,  482  U.S.  78,  89 
No. 15‐2236                                                           3 


(1987). But the prison must present “some evidence to show 
that the restriction is justified.” King v. Federal Bureau of Pris‐
ons, 415 F.3d 634, 639 (7th Cir. 2005); see also Brown v. Phil‐
lips,  801  F.3d  849,  854  (7th Cir.  2015).  The  defendants’  brief 
argues that the “place in hell” note that accompanied the cer‐
tificate  threatened  violence  against  Williams;  yes,  but  vio‐
lence  in  hell,  not  in  the  prison;  no  prison  official  suggested 
that  the  note  portended  violence  in  the  prison.  Again  with‐
out  any  supporting  statement  by  a  prison  official,  the  de‐
fendants argue that Williams could use the death certificate 
as a “trophy,” which would increase tension within the pris‐
on and decrease his chances for rehabilitation. A prison does 
have  a  legitimate  safety  concern  about  “boasting  inmates” 
carrying  around  trophies  of  their  victims.  But  Williams  as‐
serted in his deposition and affidavit that he had ordered the 
death certificate for use in state post‐conviction proceedings 
rather than to save as a trophy of his crime, and the defend‐
ants  have  presented  no  contrary  evidence  to  support  their 
assumption  that  Williams  wanted  a  trophy.  And  the  prison 
could  have  avoided  this  controversy  in  the  first  place  by 
holding  on  to  the  death  certificate  except  for  the  short  time 
needed to include it (or indeed just a xerox copy of it) in Wil‐
liams’s court filing. 
    The  remaining  defendants  argue  however  that  even  if 
Williams has stated a claim for relief, they are insulated from 
liability because the right that he asserts was not clearly es‐
tablished when they violated it. Ashcroft v. Al‐Kidd, 563 U.S. 
731, 735 (2011). Wrong. The right of a prison inmate to read 
the mail he receives, provided that his reading it would not 
infringe  the  prison’s  legitimate  interests,  is,  as  noted  above, 
clearly established. 
4                                                  No. 15‐2236       


    The judgment of the district court is affirmed with regard 
to the dismissal of the defendants not involved in the confis‐
cation of the death certificate, but is otherwise reversed and 
the  case  remanded  for  further  proceedings  consistent  with 
this opinion.